Citation Nr: 1244427	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for limitation of motion associated with chondromalacia patella and patellofemoral pain syndrome of the right knee, from January 20, 2011, forward.

2.  Entitlement to a separate compensable disability rating for instability associated with chondromalacia patella and patellofemoral pain syndrome of the right knee, from January 20, 2011, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran had active service from April 1990 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded this matter in July 2010 for further development.  In September 2011 the Board granted an increased rating, to 20 percent, for chondromalacia patella and patellofemoral pain syndrome of the right knee from August 28, 2010, to January 19, 2011, and granted a separate 10 percent disability rating for slight right knee recurrent instability from September 13, 2004 to January 19, 2011.  At that time, the Board remanded for further development the issue of an increased rating for chondromalacia patella and patellofemoral pain syndrome of the right knee for the portion of the appeal period extending from January 20, 2011 forward.  A review of the file reflects that there has been substantial compliance with the actions requested in that remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The February 2012 rating that implemented the Board's September 2011 decision assigned a 0 percent disability rating for instability under Diagnostic Code 5257 from January 20, 2011.  That rating decision also granted a temporary total disability rating for the period from February 25 to March 31, 2011.  As this is the maximum rating available, this period of time is no longer on appeal.




								[Continued on Next Page]

FINDINGS OF FACT

1.  From January 20 to February 25, 2011 and from April 1, 2011 forward, the evidence of record shows that the Veteran's right knee disability was manifested by non-compensable limitation of flexion and extension, with additional limitation of motion (non-compensable in degree) and functional impairment on flare-ups and repetitive use, due to pain, weakness, and fatigability.

2.  The evidence of record reflects that the Veteran's right knee disability has been manifested by slight recurrent instability from January 20 to February 25, 2011 and from April 1, 2011 forward.

3.  In March 2012, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the TDIU portion of his claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for chondromalacia patella and patellofemoral pain syndrome of the right knee, have not been met from January 20 to February 25, 2011 and from April 1, 2011 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45.4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a separate 10 percent evaluation for slight recurrent right knee instability have been met from January 20 to February 25, 2011 and from April 1, 2011 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2012); VAOPGCPREC 23-97.

3.  The criteria for withdrawal of the TDIU portion of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for a right knee disorder, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In October 2004 and February 2005, the Veteran was provided with such notice.  Most recently, the claim was readjudicated in a September 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs.  Also on file are pertinent VA and private treatment records relating to the Veteran's right knee disability.  The file also contains statements and contentions made by the Veteran and his representative.

VA examinations of the knee were conducted during the course of the appeal period in July 2011 and March 2012.  The 2012 VA examination report was quite comprehensive and adequately addressed the numerous factors discussed under 38 C.F.R. §§ 4.40, 4.45, and in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), including pain on use and indications of additional functional impairment to repetitive testing and pain on use.  In addition, a supplemental report was obtained in June 2012 to address any outstanding questions.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the 2011 Board remand instructions as the 2011 and 2012 VA examinations were developed and additional VA treatment records have been associated with Virtual VA; therefore, no further remand is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of July 1993, service connection was established for a right knee disability, for which a noncompensable evaluation was assigned effective from May 1992.  In a May 1997 determination, a 10 percent evaluation was granted for chondromalacia patella and patellofemoral pain syndrome of the right knee, effective from May 1992.  

In September 2004, the Veteran filed an increased rating claim for his right knee disorder.  As noted above, in September 2011 the Board granted an increased rating, to 20 percent, for chondromalacia patella and patellofemoral pain syndrome of the right knee from August 28, 2010, to January 19, 2011, and granted a separate 10 percent disability rating for slight right knee recurrent instability from September 13, 2004 to January 19, 2011.  

The Veteran was seen for a VA orthopedic surgery consult on January 20, 2011, at which time it was noted that the Veteran had a long history anterior knee pain and worked on an oil rig with restrictions.  Physical examination revealed active range of motion from 0 to 130 degrees and no varus or valgus laxity.  Lateral patellar compression syndrome of the right knee was diagnosed.

On February 25, 2011, the Veteran underwent right knee arthroscopy, lateral release.

A July 2011 VA examination report noted that the Veteran had been undergoing a home physical therapy program and in May 2011 received corticosteroid injections due to complaints of increased pain.  At the time of the examination, the Veteran reported cramping, difficulty going down stairs, increased pain with flare-ups precipitated by weather changes, squatting, stooping and kneeling, and the use of a knee brace when using stairs.  The examiner noted crepitus, grinding, and patellar abnormality described as tenderness.  Right knee flexion was 0 to 140 degrees, and right knee extension was to 0 and was described as normal.  There was objective evidence of pain with active motion and with repetitive motion.  

An August 2011 physical therapy discharge noted reported that the Veteran was performing his exercises well and was improving his pain free range of motion and strength in his right knee.  Also at that time he was discharged from the orthopedic clinic at the Houston VAMC with no scheduled follow-up needed.  Evaluation of the knee revealed what was described as a "normal exam", with a stable gait without an assistive device, well healed surgical sites, full range of motion (noted to be 0 to 120 degrees) with minimal crepitation, and no patellar apprehension test.  X-rays showed right knee-joint spaces maintained, and no lateral tracking of patella was noted.  During the visit, the Veteran requested a steroid injection, but was told it was too soon.  The last injection was given in May 2011, and it was noted that steroid injection should be given only once a quarter or every 4 months.  X-rays in August 2011 noted normal findings.

Records from the Crowley Walk-In Clinic dated August 2011 to March 2012 show that the Veteran sought treatment for right knee pain several times during that period, and he received steroid injections in the right knee in November and December 2011.

In an October 2011 statement, the Veteran reported that he still had slight instability in the joint when squatting, kneeling, stooping, and going down stairs.

A March 2012 orthopedic treatment record noted that the Veteran reported that after his February 2011 surgery he felt better for about 7 months and then the right knee pain became worse than it was preoperatively.  The Veteran indicated he had another steroid injection from a private provider in late February 2012.  The physician reviewed a private December 2011 MRI report and described the findings as "essentially normal, i.e. had some myxoid degeneration of both menisci but no tears and some articular cartilage thinning in his patellofemoral joint."  Physical examination revealed the knee was well-aligned with no effusion, full range of motion, slight pain on full flexion and on patellofemoral compression, and tenderness on palpation of the lateral articular facets of the patella.

A March 2012 VA examination report diagnosed chondromalacia patella of the right knee and noted that the Veteran reported that his knee pain decreased for six months after his 2011 surgery and then grew worse.  The report noted the December 2011 MRI.  On a scale of 1 to 10, the Veteran reported his right knee pain was a 3 at rest, a 5 when standing or walking, a 7 when experiencing a flare-up while taking pain medication, and an 8 or 9 during a flare-up without pain medication.  He reported his flare-ups occurred once a week and lasted 2 to 3 days.  He reported working as a logging supervisor on an oil rig and being given light duty for the last 2 years, working as a trainer for younger employees.  As a trainer, he is able to sit or stand for short periods.

Range of motion testing revealed right knee flexion to 130 degrees; objective evidence of pain began at 110 degrees.  The examiner noted this range of motion was normal as the Veteran has very thick thighs and calves and at flexion of 130-135 degrees, his thighs and calves are in contact.  Extension was to 0 degrees with no objective evidence of painful motion.  Repetitive use testing revealed post-test flexion ended at 110 degrees and post-test extension ended at 0 degrees.

The examiner found that factors that contributed to the additional limitation in range of motion following repetitive use included weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

Knee strength was 5/5, and joint stability tests were all noted to be normal with respect to the right knee.  A history of moderate recurrent patellar subluxation was noted, and in the June 2012 addendum, the examiner explained that the Veteran had a history of patellar maltracking prior to the lateral release in February 2011, but there was no evidence of right knee patellar subluxation or maltracking at the time of the March 2012 VA examination.  The examiner also noted that the Veteran regularly wore a brace on the right knee.

Increased Rating - Analysis

The Veteran and his representative maintain that an evaluation in excess of 10 percent is warranted for a service connected right knee disorder, and have specifically requested a higher rating for instability.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disorder is currently evaluated under diagnostic codes 5260, for impairment resulting from limitation of flexion, and 5257 for instability.  See 38 C.F.R. § 4.71a (2012).  Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2012).

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Range of motion findings made during the period in question, extending from January 20 to February 25, 2011 and from April 1, 2011 forward, have never technically met the criteria for a 10 percent rating under codes 5260 or 5261, as the Veteran's right knee extension has never been limited to 10 degrees and there is no clinical evidence on file showing that his right knee flexion has ever been limited to 45 degrees or less.  In fact, range of motion findings over this period fail to reveal even compensable limitation of motion.  Essentially, it appears that the 10 percent evaluation for chondromalacia patella and patellofemoral pain syndrome assigned during this time period is based on consideration of 38 C.F.R. §§ 4.40, 4.45 and the factors discussed in the case of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Upon comprehensive consideration to the Veteran's complaints of pain and functional impairment, the Board finds no basis for assigning an evaluation in excess of 10 percent for the appeal period from January 20 to February 25, 2011 and from April 1, 2011 forward, under 38 C.F.R. §§ 4.40, 4.45 and with consideration of the DeLuca factors.  In this regard, it is clear that painful motion has been consistently shown, and has been specifically documented on range of motion testing and in medical records dated throughout the appeal period.  Significantly, upon repetitive testing conducted during a VA examination of 2012, decreased range of motion was shown; however, the extent of the limitation of motion shown was still non-compensable in degree.  The 2012 VA examination report reflects that the examiner indicated that pain - to include on repetitive motion and with flare-ups, fatigue, weakness, and lack of endurance, were present and limited joint function.  Thus, although the Veteran did experience both right knee pain and functional impairment for the period in question, the severity of such did not rise to the level warranting a 20 percent evaluation; and to the extent shown, pain and functional impairment was taken into account and forms the basis for the 10 percent evaluation assigned during this time period.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

In addition, evidence pertinent to the appeal period does in fact reflect that the Veteran's right knee disability has been productive of slight instability since January 20, 2011.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild and 20 percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran reported in October 2011 and July 2012 that he felt like his knee was going to give out.  Further, medical records reveal that he has been prescribed a right knee brace which he wears on a regular basis.  When evaluated in 2012, the VA examiner specifically found that the Veteran's right knee was manifested by instability of station.

However, recent MRI studies in December 2011 revealed that right knee ligaments were normal/intact.  In addition, VA examinations in 2011 and 2012 failed to reveal any clinical indication of subluxation, dislocation or ligamentous instability of the right knee.  Therefore, while the Board finds that a compensable evaluation is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Board also concludes that the degree of such instability is best described as slight.  See also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Accordingly, the Board finds that from January 20 to February 25, 2011 and from April 1, 2011, a 10 percent disability rating for slight right knee recurrent instability is granted.

In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the right knee.  The Board notes that a separate rating under Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic) is not for consideration as the Veteran has never had removal of semilunar (meniscal) cartilage.  See 2012 VA examination report which noted that the Veteran had never undergone meniscectomy.  

With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), significantly, the Veteran denied having episodes of dislocation or locking on VA examinations of 2011 and 2012.  Therefore, the Board is unable to find that a separate or higher rating is warranted under this code.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability, recognizing that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  To this extent, lay statements of symptoms, history, treatment and impairment associated with the right knee disability have been considered together with the probative medical evidence clinically evaluating the nature and severity of the pertinent disability symptoms, and both have assisted in reaching the conclusions made in this decision.

In sum, for the period from January 20 to February 25, 2011 and from April 1, 2011 forward, an evaluation in excess of 10 percent for chondromalacia patella and patellofemoral pain syndrome of the right knee is denied; however, a 10 percent disability rating for slight right knee recurrent instability is granted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).


Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there has been no showing that the Veteran's disability picture for his right knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal, namely, pain, limitation of motion, and instability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.





TDIU

In accordance with the opinion of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal, as it is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in March 2012, the Veteran requested that his TDIU claim be withdrawn as he was still employed full-time with his employer.  Thus, the Board finds that the appellant has withdrawn this appeal as to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that matter.  Accordingly, the Board does not have jurisdiction to review the TDIU appeal and it is dismissed.











							[Continued on Next Page]

ORDER

An evaluation in excess of 10 percent for chondromalacia patella and patellofemoral pain syndrome of the right knee from January 20 to February 25, 2011 and from April 1, 2011 forward, is denied.

A separate evaluation of 10 percent, and no higher, for slight right knee recurrent instability is granted from January 20 to February 25, 2011 and from April 1, 2011 forward, subject to the laws and regulations governing monetary awards.

The TDIU portion of the appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


